Citation Nr: 0824774	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral nerve 
damage and circulatory problems of the lower extremities, to 
include edema and varicosities.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for obesity.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1978 to 
June 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to service connection 
for nerve damage and circulatory problems of the right and 
left lower extremities, a right knee injury, and obesity, as 
secondary to a fall.  

The issues have been re-characterized to comport to the 
medical evidence of record.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
bilateral nerve damage and circulatory problems of the lower 
extremities disability, to include edema and varicosities, is 
related to service.

2.  There is no competent medical evidence that the veteran's 
right knee disability is related to service.

3.  The veteran's obesity was not caused by disease or injury 
and is therefore not a disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  Bilateral nerve damage and circulatory problems of the 
lower extremities, to include edema and varicosities, was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).

3.  Obesity was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April and May 2004, and post-adjudication 
notice by letter dated in March 2006.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed lower extremities, right 
knee, and obesity disabilities.  VA's duty to assist doctrine 
does not require that the veteran be afforded a medical 
examination for any of the claimed disabilities, however, 
because, regarding his claimed obesity disability, obesity is 
not a disability for VA compensation purposes; and regarding 
his claimed lower extremities and right knee disabilities, 
there is no competent evidence, including continuity of 
symptomatology, indicating an association between an in-
service event and his current lower extremities or right knee 
disabilities.  See, McLendon v. Nicholson, 20 Vet. App. 79, 
82-83 (2006); 38 C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claim file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection for Bilateral Lower Extremities and 
Right Knee Disabilities 

The veteran seeks service connection for bilateral nerve 
damage and circulatory problems of the lower extremities, to 
include edema and varicosities, and a right knee disability.  
He claims that injured his lower extremities when he fell 
down a ladder on the USS San Bernardino.  The veteran 
contends that he was treated for his in-service injury at the 
ship's dispensary.

The record shows current bilateral nerve damage and 
circulatory problems of the lower extremities, to include 
edema and varicosities, and a current right knee disability.  
A private medical report associated with the veteran's Social 
Security Administration (SSA) disability claim dated in June 
1996 notes that the veteran has prominent brawny edema of 
both legs with more prominent swelling and varicosities on 
the right leg.  A September 2000 SSA comprehensive internal 
medicine evaluation gave the veteran a diagnosis of bilateral 
knee osteoarthritis.  

Despite the veteran's contentions, the service medical 
records (SMRs) are negative for treatment of an injury to his 
lower extremities during service.  The veteran's separation 
examination dated in May 1984 indicates that clinical 
evaluation of the veteran's lower extremities was normal.  

Regardless of whether the veteran injured his lower 
extremities in service, there is simply no competent medical 
evidence that the veteran's current bilateral nerve damage 
and circulatory problems of the lower extremities, to include 
edema and varicosities, and his right knee disability are 
related to service.  

The favorable evidence consists of the veteran's contention 
that his current disabilities are related to an in-service 
injury.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of any bilateral lower 
extremities disability of record was in 1996, and the first 
contemporaneous medical evidence of a right knee disability 
was in 2000.  Respectively, this is approximately 12 and 16 
years after the veteran was discharged from service.  The 
passage of 12 years or more before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses 
are related to an in-service injury, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
evidence of record, which shows that the veteran's bilateral 
nerve damage and circulatory problems of the lower 
extremities disability, to include edema and varicosities, 
and right knee disability did not develop for many years 
after service and that there is no relation between the 
veteran's current diagnoses and his claimed injury during 
service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bilateral nerve damage and circulatory problems of the lower 
extremities, to include edema and varicosities, and a right 
knee disability is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

B.  Service Connection for Obesity

The veteran seeks service connection for obesity.  He 
contends that a fell down a ladder in service.  He contends 
further that his injury caused nerve damage and circulation 
problems in his lower extremities, which prevented him from 
properly exercising.  

A September 2000 SSA comprehensive internal medicine 
evaluation notes that the veteran was given a diagnosis of 
morbid obesity.

The term "disability" means an impairment of earning capacity 
resulting from a disease or injury.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  "Injury" is defined as "damage 
inflicted on the body by an external force."  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing 
Dorland's Illustrated Medical Dictionary 901 (29th ed. 
2000)).  "Disease" means "any deviation from or interruption 
of the normal structure or function of a part, organ, or 
system of the body."  Id. at 1384 (citing Dorland's at 511).

Without underlying pathology, VA has not recognized obesity 
as a disease entity for purposes of compensation.  See 38 
C.F.R. § Part 4.  Obesity caused by overeating is a result of 
behavior.  Moreover, obesity that is not due to underlying 
pathology cannot be considered a deviation from the normal 
function of the body (such as for a "disease"); rather, the 
storage of calories for future use represents the body 
working most efficiently at what it is designed to do.  

The veteran alleges that his obesity is due to a claimed in-
service injury.  Although the veteran has argued that his 
current obesity is related to an in-service injury, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492.

Basic entitlement to service connection, like payment of VA 
compensation, is limited to cases where there is a current 
disability which is the result of a disease or injury 
incurred in active service.  See 38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.159; see also Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Thus, while the 
veteran's lay assertions and SMRs, which do show significant 
weight gain during service, have been considered, they do not 
outweigh the medical evidence of record, which does not show 
that the veteran's obesity has any underlying pathology.  In 
the absence of evidence that the veteran's obesity was 
incurred during service as a result of a disease process or 
injury, there is no disability for which service connection 
may be granted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
obesity is not warranted.  Gilbert v. Derwinski, 1 Vet App. 
at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 













ORDER

Entitlement to service connection for bilateral nerve damage 
and circulatory problems of the lower extremities, to include 
edema and varicosities, is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for obesity is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


